Exhibit 99.2 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview In June 2009, the Company completed the sale of all the outstanding common stock of Phase 2 Consulting, Inc. (“Phase 2”) to Premier, Inc.Beginning with the Company’s second quarter 2009 interim financial statements, Phase 2 has been classified as a discontinued operation in accordance with U.S. generally accepted accounting principles (“GAAP”).GAAP requires that the financial statements for the corresponding prior years be reclassified to show the results of Phase 2 as a discontinued operation.As such, the Company’s consolidated financial statements for the years ended December 31, 2008, 2007 and 2006 have been revised to reflect Phase 2 as a discontinued operation. In the first quarter of 2009, we made certain changes to the structure of our internal organization.These changes primarily consisted of making our skilled nursing rehabilitation services division responsible for oversight of our businesses that provide resident-centered management consulting services and staffing services for therapists and nurses.Following these structural changes and the sale of Phase 2, we now operate in the following two business segments, which are managed separately based on fundamental differences in operations: program management services and hospitals.Program management services include hospital rehabilitation services (including inpatient acute and subacute rehabilitation and outpatient therapy programs) and skilled nursing rehabilitation services (including contract therapy in skilled nursing facilities, resident-centered management consulting services and staffing services for therapists and nurses).Our hospitals segment owns and operates six inpatient rehabilitation hospitals and five long-term acute care hospitals (LTACHs). Explanatory Note The financial information contained in Item 7 has been derived from our revised consolidated financial statements and reflects (i) the classification of Phase 2 as a discontinued operation; (ii) the restatement of our segment information to reflect the operational oversight changes as noted above and (iii) the retrospective application of Statement of Financial Accounting Standards No. 160, “Noncontrolling Interests in Consolidated Financial Statements.”These reclassifications are discussed further in Notes 8, 19 and 23 to the revised consolidated financial statements contained in Item
